DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 2, 2021 and October 20, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 states the conditional expression 0.1 < TLT/DGFRT < 0.5, wherein TLT is a total lens length when focusing on infinity at a long focal length end and DGFRT a distance on an optical axis from a refractive surface on a most image side of the lens group GFF having the positive refractive power to a refractive surface of a most object side of a lens group on the image side relative to the focusing lens group GF when focusing on infinity at a long focal length end.  Using data from the Applicant’s specification, TLT=259.23 and DGFRT=25.209 such that TLT/DGFRT=10.28 which is outside of the claimed conditional expression range.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7,9-13, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bito et al (U.S. Patent Publication 2019/0041607).
With regard to independent claim 1, Bito et al teaches a zoom lens (page 1, paragraph [0002]) comprising: a first lens group (Figure 1, element G1) having a positive refractive power (page 12, paragraph [0243], Focal Length data for G1); a second lens group (Figure 1, element G2) having a negative refractive power (page 12, paragraph [0243], Focal Length data for G2); and a rear group (Figure 1, elements G3, G4, G5 and G6), sequentially from an object side, wherein intervals between adjacent lens groups are configured to vary when changing magnification from a short focal length end to a long focal length end (page 12, paragraph [0243], Variable Distance data for d17, d26, d31 and d33), the rear group includes at least one lens group having a negative refractive power (page 12, paragraph [0243], Focal Length data for G5), and at least one lens group having a positive refractive power (page 12, paragraph [0243], Focal Length data for G3, G4 and G6), a lens group having a highest negative refractive power among the at least one lens group having the negative refractive power included in the rear group (G5) is a focusing lens group GF configured to move toward an image side when focusing from infinity to a close range (page 8, paragraph [0171], lines 1-2 and Figure 1), a lens group GFF having a positive refractive power and arranged adjacent to an object side of the focusing lens group GF among the at least one lens group having the positive refractive power included in the rear group (Figure 1, element G4) includes a positive lens component L1 positioned on a most image side, the positive lens component Ll includes a positive lens LIP (Figure 1 and page 11, paragraph [0230], lines 3-4, element L18), further satisfying the conditional expression 1.85 < NdlL1P, as defined (page 12, paragraph [0243], nd data for the lens defined by surfaces 30 and 31).
With regard to dependent claim 2, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens satisfying the conditional expression 25 < νdL1P, as defined (page 12, paragraph [0243], νd data for the lens defined by surfaces 30/31).
With regard to dependent claim 3, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens satisfying the conditional expression -5 < fGFF/fGF < -0.7, as defined (page 12, paragraph [0243], Focal Length data for G4 and G5).
With regard to dependent claim 4, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens comprising a positive or negative lens component L2 (page 11, paragraph [0230], lines 1-3, element L16 and L17) positioned adjacent to an object side of the positive lens component L1, wherein the lens component L2 comprises a cemented lens of a negative lens L2N and a positive lens L2P (page 11, paragraph [0230], lines 1-3, element L16 and L17) and satisfying he conditional expression 1.0 <NdL2N/NdL2P < 1.6, as defined (page 12, paragraph [0243], nd data for lenses defined by surfaces 27/28 and 28/29). 
With regard to dependent claim 5, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens comprising: a positive or negative lens component L2 (page 11, paragraph [0230], lines 1-3, element L16 and L17) positioned adjacent to an object side of the positive lens component Ll , wherein the lens component L2 comprises a cemented lens of a negative lens L2N and a positive lens L2P (page 11, paragraph [0230], lines 1-3, element L16 and L17) and satisfying the conditional expression 0.2 < νdL2N/νdL2P < 0.7, as defined (page 12, paragraph [0234], νd data for lens defined by surfaces 27/28 and 28/29).
With regard to dependent claim 6, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens satisfying the conditional expression 0.5 < fL1/fGFF < 5, as defined (page 12, paragraph [0243], Focal Length data for G4 and lens data for lens defined by surfaces 30/31).
With regard to dependent claim 7, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens satisfying the conditional expression 0.5 < |fL2|/fL1 < 20 (page 12, paragraph [0243], lens data for lenses defined by surfaces 27/28, 28/29 and 30/31).
With regard to dependent claim 9, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens satisfying the conditional expression 0.1 < f1/fT < 1, as defined (page 12, paragraph [0243], Focal Length data at the Telephoto end and G1).
With regard to dependent claim 10, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens satisfying the conditional expression 0.3 < f2/fGF < 1, as defined (page 12, paragraph [0243], Focal Length data for G2 and G5).
With regard to dependent claim 11, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens satisfying the conditional expression -8 < f1/f2 < -2, as defined (page 12, paragraph [0243], Focal Length data for G1 and G2).
With regard to dependent claim 12, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens wherein a position of any one of the first lens group and the second lens group in an optical axis direction is fixed when changing the magnification from the short focal length end to the long focal length end (page 11, paragraph [0225], line 10).
With regard to dependent claim 13, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens satisfying the conditional expression 35 < νdGFN, as defined (page 12, paragraph [0243], νd data for the lens defined by surfaces 32/33).
With regard to dependent claim 16, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens comprising at least one lens group positioned on an image side relative to the focusing lens group GF (Figure 1, element G6).
With regard to dependent claim 18, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches such a zoom lens further comprising at least one lens group positioned on an image side relative to the focusing lens group GF (Figure 1, element G6) and satisfying the conditional expression |fGFRT|/fGF < -1.5, as defined (page 12, paragraph [0243], Focal Length data for G5 and G6 and d33).
With regard to dependent claim 19, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, but fails to explicitly teach such a zoom lens comprising a lens barrel.  The examiner takes official notice in that without a lens barrel, the zoom lens system would fail to work as there would be no mechanical mechanism to effect movement of the lenses or to hold the lens in optical alignment.
With regard to dependent claim 20, Bito et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1 and further teaches an imaging apparatus comprising such a zoom lens (page 1, paragraph [0002]).



Allowable Subject Matter
Claims 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a zoom lens comprising: a first lens group having a positive refractive power; a second lens group having a negative refractive power; and a rear group, sequentially from an object side, wherein intervals between adjacent lens groups are configured to vary when changing magnification from a short focal length end to a long focal length end, the rear group includes at least one lens group having a negative refractive power, and at least one lens group having a positive refractive power, a lens group having a highest negative refractive power among the at least one lens group having the negative refractive power included in the rear group is a focusing lens group GF configured to move toward an image side when focusing from infinity to a close range, a lens group GFF having a positive refractive power and arranged adjacent to an object side of the focusing lens group GF among the at least one lens group having the positive refractive power included in the rear group includes a positive lens component L1 positioned on a most image side, the positive lens component Ll includes a positive lens LIP, further satisfying the conditional expression 1.85 < NdlL1P, as defined, the prior art fails tot each such a zoom lens simultaneously satisfying the conditional expression: 0.1 < TLT/fT < 0.95, as claimed and defined in dependent claim 8; -10 < fGFP/fGFN < -0.5, as claimed and defined in dependent claim 14; 0.2 νdGFP/νdGFN < 0.7, as claimed and defined in dependent claim 15; or 0.1 < TLT/DGFRT < 0.5, as claimed and defined in dependent claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Obikane (U.S. Patent Publication 2017/0052344), Machida (U.S. Patent Publication 2019/0361209) and Umeda et al (U.S. Patent Publication 2019/0377168) all teach zoom lens systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/            Primary Examiner, Art Unit 2872                                                                                                                                                                                            
26 October 2022